Citation Nr: 1420815	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-09 714A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had an initial period of active duty for training (ACDUTRA) in the United States Naval Reserve (USNR) from August 1972 to September 1972, followed by active service in the United States Navy from September 1972 to November 1974.  

The appellant subsequently was a member of the USNR from December 1974 to May 1977, with unverified periods of ACDUTRA and inactive duty training (INACDUTRA).  Thereafter, he was a member of the United States Army Reserve (USAR) from May 1977 until he retired at an unknown date, with unverified periods of ACDUTRA and INACDUTRA.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the reopening of a claim of entitlement to service connection for a left knee disorder.  

In January 2011, the appellant presented sworn testimony during a Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the appellant's claims file.  

By a June 2011 decision, the Board reopened the appellant's claim of service connection for a left knee disorder, and remanded the underlying service connection question for further evidentiary development.  


REMAND

As discussed above, the appellant was afforded a hearing before a VLJ in January 2011.  In a March 25, 2014 letter, the Board informed the appellant that the VLJ who conducted the hearing was no longer employed by the Board.  Under the applicable regulation of 38 C.F.R. § 20.707, the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707(2013).  

The March 25, 2014 letter offered the appellant the opportunity to testify at another hearing.  See 38 C.F.R. §20.717 (2013).  In a written response, dated stamped as having been received at the Board on April 8, 2014, the appellant requested a videoconference hearing before a VLJ.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  As the appellant in the present appeal has submitted a timely request for a second hearing, a remand of his appeal is necessary to afford him his requested hearing.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate steps to schedule the appellant for a videoconference hearing before a VLJ.  The appellant should be notified in writing of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

